Title: To John Adams from Edward Pope, 24 September 1798
From: Pope, Edward
To: Adams, John



Sir,
Newbedford, Sept. 24 1798

Doct. Samuel West, jr: being desirous of entering into the Military service of his Country as a Surgeon, has procured letters from three of the most respectable Physicians, in this quarter, certifying their opinion of his abilities—In which I heartily concur.—Those letters will accompany this, from / Your Excellency’s most obedient, / and very humble Servant,

Edw Pope Collector of the Customs